                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )     Case No.4:18CR00012
                                              )
JALEN CORMARRIUS TERRY,                       )
                                              )
       Defendant.                             )

            DEFENDANT’S MOTION FOR FURLOUGH TO ATTEND WAKE

       COMES THIS DAY the defendant, Jalen Cormarrius Terry (“Terry”), by his appointed

counsel, and moves the Court to grant him a furlough on April 8, 2020, from the Western

Virginia Regional Jail to attend the wake of his father, Cortland LaBrette Taylor, scheduled for

April 8, 2020, from 12:00 p.m. to 6:00 p.m. Mr. Taylor died on March 31, 2020. Arrangements

for the funeral service are being made by DL McLaughlin Funeral Home, 4960 Riverside Drive,

Danville, Virginia 24541.

       Terry moves the Court to afford him time to attend the wake by being released from the

Western Virginia Regional Jail into the custody of his mother, Angela Terry, who would

transport him to the wake and return him to the jail by midnight on the same date.

       WHEREFORE, the defendant Jalen Cormarrius Terry respectfully requests that the Court

grant his motion for a furlough to attend the wake of his father, and grant him whatever other and

further relief the Court deems just and proper.
                                              Respectfully submitted,

                                              JALEN CORMARRIUS TERRY



                                              By: s/Paul G. Beers
                                                    Of Counsel


Paul G. Beers (VSB # 26725)
Glenn, Feldmann, Darby & Goodlatte
37 Campbell Avenue, S.W.
P. O. Box 2887
Roanoke, Virginia 24001-2887
Telephone (540) 224-8035
Facsimile (540) 224-8050
Email: pbeers@glennfeldmann.com

Counsel for Jalen Cormarrius Terry



                                      Certificate of Service
       I hereby certify that on April 6, 2020, I electronically filed the foregoing Defendant’s

Motion for a Furlough to Attend Wake with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all counsel of record.



                                              s/Paul G. Beers
                                              Paul G. Beers




                                                 2
